              Case 2:20-mj-04461-DUTY Document 2 Filed 09/18/20 Page 1 of 1 Page ID #:2                                                            about:blank

                                                                                                                   ~~ L.l- ~

          Submlt this form bye-mail to:
         CrimintakeCour[Dots-LAPcacduscourts.¢ov For Los Angeles criminal duty.

         CrimIntakeCour[Oats-SA~racd.uscourts.~ov For Santa Ana criminal duty.                         ~~ ~~P 19         ~~ +~'
         Cri~nlntakeCour[Docs-RS@catd.uscourts.~ov For Riversldecrlmanal duty.                                 „ f, ,~          Wit,--i


                                                      UNITED STATES DISTRICT COURT                        ~ ~*'
                                                                                                              ~ ""~- `''~ ~~ ~ ~ ~~
                                                                                                               ~~~ r~!~~~~~~~
                                                     CENTRAL DISTRICT OF CALIFORNIA                                   ~~-,
                                                                                                       ~'~~
                                                                                      NUMBER:
         UNITED STATES OF AMERICA                                                                           CRzo-ist x~l
                                                                   PLAINf1FF
                             V.

                                                                                         REPORT COMMENCING CRIMINAL
          ROHIT KADIMISETTY
                                                                                                   ACTION
          USMSu                                                  DEFENDANT


         TO: CLERK'S OFFICE,U.S. DISTRICT COURT
                                                                                     2O                        ~~ p 4 4 b
         AU areas must he completed. Any area not applicable or unknown should indicate "N!A".

          1• The defendant was arrested in this district on 9/17/2020                    at2:00        ❑ AM Q PM
             or
             The defendant was arrested in the                       District of                  on               at          ❑ AM ❑ PM

          2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
             any other preliminary proceeding: ~ Yes        ❑x No

         3. Defendant is in U.S. Marshals Service lock-up(in this court building):                 ❑x Yes       ❑ No

         4. Charges under which defendant has been booked:

              18 U.S.C., Section 371: Conspirary to commit violations ofTravel Act and Computer Fraud and Abuse Act 18 t

         5. Offense charged is a:         ~ Felony          ❑Minor Offense             ❑Petty Offense           ❑Other Misdemeanor

         6. Interpreter Required:         ~x No      ❑Yes          Language:
                                                                                                          __
         7• Year of Birth: 04/27/1993

         8. Defendant has retained counsel:               ❑x No
             ❑ Yes        Name:                                                          Phone Number:

         9• Name ofPretrial Services Officer notified:

         10. Remarks (ifany):

         11. Name: Daniel R. Latham           J~~~. pU(~Ic.                 ~p~ease print)

         12. Office Phone Number:310-995-3065                                                13. Agenry: FBI

         14. Signature: Abe 'Z~t.                                                            15. Date: 9!17/2020

         CR-64(09/20)                                    REPORT COMMENCING CRIMINAL ACTION




1 of 1                                                                                                                                     9/18/2020, 9:03 AM
